Citation Nr: 1037290	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-12 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in North Little Rock, 
Arkansas (RO) and Board remand.  


FINDING OF FACT

The Veteran has a current diagnosis of posttraumatic stress 
disorder (PTSD) that is related to a verified inservice stressor.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have 
been satisfied in the present case, the Board is not precluded 
from adjudicating the issue involving the Veteran's claim for 
entitlement to service connection for PTSD.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  This 
is so because the Board is taking action favorable to the Veteran 
by granting the issue at hand.  As such, this decision poses no 
risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
(2) a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  See 38 
C.F.R. § 3.304(f) (2009).  A diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 
4.125.  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1).

Furthermore, if the Veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, then 
the Veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Fossie v. 
West, 12 Vet. App. 1, 6 (1998).

During the pendency of this appeal, the criteria for verifying 
in-service stressors were amended, effective July 13, 2010.  The 
amendment states that 

If a stressor claimed by a veteran is 
related to the Veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the Veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the Veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the Veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (July 13, 2010).

Historically, the Veteran served on active duty from January 1968 
to December 1969.  His service personnel records reflect that he 
served in the Republic of Vietnam from May 26, 1968 to May 21, 
1969 as an electrician, construction helper, plumber, and heavy 
truck driver.  During his service in Vietnam, he was a member of 
Company C, 46th Engineer Battalion.  His personnel records also 
reveal that he was awarded the National Defense Service Medal, 
Vietnam Service Medal, and Vietnam Campaign Medal.  Service 
treatment records are negative for any complaints of or treatment 
for a psychiatric disorder.  A December 1969 separation 
examination reveals that the Veteran's psychiatric status was 
normal.  In a report of medical history, completed at that time, 
the Veteran denied a history of frequent trouble sleeping, 
depression or excessive worry, frequent or terrifying nightmares, 
and nervous trouble of any sort.

Post-service VA treatment records from January 1999 through 
February 2001 reveal diagnoses of and treatment for PTSD.  A 
January 1999 treatment record reflects that the Veteran reported 
nightmares and flashbacks of events in Vietnam where he drove 
transport, including a particular incident during transportation 
of Vietnamese school children when his truck was ambushed and 
five children were killed.  The diagnosis was provisional PTSD.  
In February 1999, the Veteran complained of depression and 
nightmares.  In July 1999, the Veteran reported a long history of 
PTSD symptoms beginning immediately after the Vietnam War.  The 
diagnoses were chronic PTSD; dysthymic disorder versus major 
depression in partial remission; and generalized social phobia.  
An October 1999 treatment record reflects the Veteran's report of 
a 30-year history of depression and PTSD symptoms.  The diagnoses 
were PTSD and depression.

In September 2004, the Veteran underwent a private psychiatric 
evaluation performed by a licensed social worker.  The Veteran 
reported that he was assigned to the 46th Engineer Base at Bear 
Cat while in Vietnam, and that he worked as a carpenter.  He also 
served at Long Binh and Rakeem.  The Veteran stated that he had a 
friend, whose name he could not remember, who stepped on a mine 
and was killed in 1968.  He also noted that another friend was 
killed in December while cleaning his rifle when the rifle went 
off, but he could not recall the man's name.  In addition, the 
Veteran reported rocket and mortar attacks two to three times per 
week, and that there was an attack at the base at the Tay Ninh 
Province in which four men were killed by having their throats 
cut while sleeping, and that they were laid out side by side and 
found later.  The social worker noted that the Veteran had all of 
the required symptoms of PTSD, as required by the DSM-IV 
Diagnostic Manual.

In April 2005, the Veteran underwent another psychiatric 
evaluation.  The Veteran denied a history of psychiatric problems 
before active duty service, but noted that he has had various 
symptoms including sleep disturbance, nightmares, recurrent 
thoughts of experiences in Vietnam, sensitivity to loud noises, 
isolation, withdrawal, difficulty concentrating, depression, and 
increased alcohol use since returning from Vietnam.  He reported 
that, while in Vietnam, he was subjected to direct fire, indirect 
fire, having his base attacked, having friends killed in front of 
him, and being in constant fear for his life and safety.  The 
private psychiatrist diagnosed PTSD, and opined that the Veteran 
had "manifestations of Post Traumatic Stress Disorder, which 
seem to have arisen from experiences he encountered while he was 
on active military duty."

In an April 2005 statement, the Veteran's friend reported that he 
has known the Veteran for the past 30 years and that, since his 
service in Vietnam, the Veteran's attitude was different.  He 
noted that the Veteran did not like to be around people, that he 
occasionally heard voices, and that loud noises made him have a 
nervous reaction causing him to run or fall on the ground.  He 
stated that the Veteran is quick to anger, and that he turned to 
alcohol because of his depression and withdrawal.  He also noted 
that the Veteran had flashbacks and nightmares.

In July 2009, the Veteran underwent a VA PTSD examination.  The 
report notes his complaints of anxiety, panic attacks, 
depression, appetite disturbance, crying spells, anhedonia, 
insomnia, night sweats, nightmares, hypnagogic hallucinations, 
anger, social isolation, intrusive thoughts and memories, 
irritability, and hypervigilance.  The Veteran reported stressors 
including seeing a friend die when he stepped on a land mine.  
The Veteran reported post-service employment including working 
for the county road department for 15 years and working for an 
aluminum plant.  He described himself as edgy and irritable, but 
denied missing work due to mental health reasons.  He described 
his marriage as fair, but stated that his wife feared him and 
that he tended to frighten his child.  He reported that he had a 
few friends.  Mental status examination revealed the Veteran to 
be solemn and genuine.  He seemed intelligent and credible but 
not very good at self-expression.  His thought processes were 
logical, coherent, and relevant, and he was articulate, verbal, 
and neatly attired.  He was cooperative and had good social 
skills, but was somewhat shy and avoidant.  He was fully oriented 
with good reasoning, but his affect was flat and blunted.  His 
fund of general information was good and he showed no psychomotor 
slowing or agitation.  His verbal comprehension was good, as were 
his concentration and memory.  The VA examiner concluded that the 
Veteran fit the criteria for a diagnosis of PTSD, and diagnosed 
PTSD and depressive disorder not otherwise specified.  The 
examiner opined that the Veteran gave "a plausible account of 
stressors from Vietnam that are linked to his current pattern of 
symptoms," that the symptoms "add up to a diagnosis of PTSD," 
and that "there is a link between this individual's current 
difficulty in social and personal functioning because of his 
traumatic exposure in Vietnam."

In June 2010, the Veteran underwent another VA PTSD examination.  
The examiner noted that a May 2010 RO memorandum indicated that 
the Veteran's reported stressor that four of his friends were 
killed while sweeping for mines was corroborated.  The Veteran 
reported symptoms including anger outbursts, nightmares, sleep 
disturbance, visual hallucinations, rechecking locks on doors and 
windows, counting things, daily severe panic attacks, weekly 
suicidal thoughts, avoidance of trauma-related stimuli, 
hypervigilance, exaggerated startle response, difficulty 
concentrating, and feelings of detachment or estrangement from 
others.  He noted that he yelled at his wife, but that he was 
married for 20 years and that he kept in contact with his family.  
He stated that he played dominos with a neighbor who he has known 
for 35 years, that he did some household chores and watched 
television, but that he got lonesome.  He reported that he did 
not like being around people other than his family and other 
veterans.  Mental status examination revealed the Veteran to be 
appropriately dressed with disheveled clothes.  He was restless 
and walked slowly with a cane.  His speech was rapid and 
pressured, and his attitude was cooperative, attentive, 
suspicious, and irritable.  His mood was anxious, depressed, and 
labile, and his affect was constricted.  He was easily 
distracted, but was fully oriented.  Impulse control was fair and 
memory was intact.  His thought process was rambling, and his 
thought content was positive for suicidal ideation, persistent 
delusions, and paranoid ideation.  Insight and judgment were 
intact.  The VA examiner noted the Veteran's reported stressors 
of seeing his friend Castillo blown up by a mine while flagging 
traffic 50 yards away, coming under heavy enemy fire while 
transporting local workers, and coming under heavy rocket attack 
that killed two American soldiers in a nearby bunker, and found 
that the reported stressors met the DSM-IV criterion and were 
sufficient to produce PTSD.  The VA examiner diagnosed PTSD, 
depressive disorder not otherwise specified, and alcohol abuse, 
but noted that the other psychiatric disorders were interactive 
and could not be separated from PTSD.  After reviewing the 
Veteran's claims file, conducting an interview of the Veteran, 
and performing a mental status evaluation, the VA examiner 
concluded that "it is more likely than not that the veteran's 
military service (including seeing a soldier blown up by a mine) 
was sufficient to increase the veterans anxiety and depression 
resulting in PTSD."  In support of the opinion, the examiner 
explained that the Veteran had intact social interactions before 
but not after his military service, and that he became more 
restless and agitated while describing the traumatic events in 
Vietnam.

In support of his claim, the Veteran has reported several 
inservice stressors which he believes could have led to his 
current PTSD.  Specifically, he provided statements indicating 
that:  1) while stationed at Long Binh, he saw his friend, 
nicknamed Peanut, later identified as Castillo, die when he 
stepped on a land mine while on a bridge that was booby-trapped 
in 1968 while the Veteran was flagging traffic 50 yards away; 2) 
there was an attack at the base at the Tay Ninh Province in which 
four men were killed by having their throats cut while sleeping, 
and that they were laid out side by side and found later; 3) in 
December 1968, he witnessed his friend nicknamed Fire Cracker die 
when his weapon discharged while he was cleaning it; 4) in 
February 1969, his unit was escorting South Vietnamese school 
children to school when their truck was ambushed and five 
children were killed; 5) that he came under heavy enemy fire 
while transporting local workers; 6) that he came under heavy 
rocket attack that killed two American soldiers in a nearby 
bunker; and 7) while stationed at Long Binh, four men that he 
knew named Cook, Seablom, Castillo, and Beall, were killed in a 
land mine explosion in June or July of 1968.

After a thorough review of the evidence of record, the Board 
concludes that service connection for PTSD is warranted.  The 
medical evidence of record shows that the Veteran has a current 
diagnosis of PTSD for VA purposes that is related to a confirmed 
inservice stressor.  See 38 C.F.R. § 4.125.  

In an attempt to verify the Veteran's alleged stressor that four 
men that he knew named Cook, Seablom, Castillo, and Beall were 
killed in a land mine explosion in June or July of 1968 and that 
the Veteran observed a friend die when he stepped on a land mine, 
the RO submitted the Veteran's reported stressor to the U.S. 
Armed Service Center for Unit Records Research (CURR).  In its 
response, CURR confirmed that U.S. Army casualty information 
showed that, on July 18, 1968, Private First Class E. Seablom, 
Private First Class W. Beall, Specialist B. Cook, and Private 
First Class M. Castillo, all assigned to Company D, 34th Engineer 
Battalion, were killed in action due to mines.  CURR also noted 
that the Operational Report-Lessons Learned submitted by the 34th 
Engineer Battalion and the 46th Engineer Battalion (the Veteran's 
unit) did not show that the units were attached to each other 
during the reporting time period ending July 30, 1968.  
Nevertheless, the Veteran's service personnel records confirm 
that he was stationed in Vietnam from May 26, 1968 to May 21, 
1969.  As noted in a May 2010 RO memorandum for PTSD stressor 
verification review, the Vietnam Order of Battle, A Complete 
Illustrated Reference to U.S. Army Combat and Support Forces in 
Vietnam 1961-1973 verifies that the Veteran's unit (Company C, 
46th Engineer Battalion) and the unit of the deceased soldiers 
(79th Engineer Group, 34th Engineer Battalion) were both 
stationed in Vietnam at Long Binh at the time of the mining 
accident in July 1968.  Therefore, the Board concludes that the 
evidence sufficiently verifies the Veteran's reported stressors 
that his friends E. Seablom, W. Beall, B. Cook, and M. Castillo 
were killed in a mining accident in Vietnam in July 1968 and that 
he observed his friend Castillo die when he stepped on a land 
mine.  See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) (holding 
that corroboration does not require "that there be corroboration 
of every detail including the appellant's personal participation 
in the identifying process."); see also Pentecost v. Principi, 
16 Vet. App. 124, 128-29 (2002) (finding that while the Veteran's 
unit records did not specifically show that he was present during 
the alleged rocket attacks, "the fact that he was stationed with 
a unit that was present while such attacks occurred would 
strongly suggest that he was, in fact, exposed to the 
attacks.").

In addition to a confirmed stressor, service connection for PTSD 
requires competent medical evidence of a nexus linking a 
diagnosis of PTSD to the verified stressor.  As the July 2009 VA 
examiner found that the Veteran's PTSD was related to his 
stressor of seeing a friend die when he stepped on a land mine 
and the June 2010 VA examiner concluded that the Veteran's PTSD 
was related to the stressor of having witnessed a man identified 
by the Veteran as Castillo die when blown up by a land mine, the 
medical evidence is sufficient to establish diagnoses of PTSD 
based on a verified stressor.  Accordingly, service connection 
for PTSD is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


